 564DECISIONSOF NATIONALLABOR RELATIONS BOARDL. B. Hartz Wholesale,Inc.andGeneral Drivers &Warehouse Employees,LocalUnion No. 581,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 18-CA-2908April 1, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND KENNEDYOn September 22, 1970, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding, recommending that the complaint bedismissed, as set forth in the Attached Trial Examin-er'sDecision. Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIALEXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner: In this proceed-ing, the General Counsel of the National Labor RelationsBoard (hereinafter called the General Counsel and theBoard, respectively), issued a complaint' alleging that L B.Hartz Wholesale, Inc. (herein, Respondent), had engagedin and was engaging in unfair labor practices within themeaning of Section 8(a)(1) of the National Labor RelationsAct (the Act). The answer to the complaint admitted someof its allegations and denied others; in effect, it denied thecommission of any unfair labor practices. Pursuant tonotice, a hearing was held before me at Thief River Falls,Minnesota, on May 7, 1970; all parties were afforded fullIThe complaint was issued on April 9, 1970 The unfair labor practicecharge initiating the proceeding was filed on January 14, 19702On the basis of allegations and admissions in the pleadings, and ofopportunity to call and examine and to cross-examinewitnesses, to argue orally, and thereafter to submit briefs.Upon the entire record in the case, including myevaluation of the reliability of the witnesses based upon myobservation of their demeanor, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Minnesota corporation having itsprincipal office and place of business at 102 South ArnoldAvenue, Thief River Falls, Minnesota, where it is engagedin the wholesale distribution of food products. During theyear 1969, which period is representative of its operationsat all times material hereto, Respondent, in the course andconduct of its business operations in the State ofMinnesota, purchased goods and services which werereceived directly from points outside the State of Minneso-ta valued in excess of $8,000,000; and, during the sameperiod, it sold goods and services and caused them to beshipped directly to points outside the State of Minnesotavalued at in excess of $4,000,000.Respondent is an employer engaged in commerce withinthe meaning of the Act.II.THE UNIONThe charging party, General Drivers & WarehouseEmployees, Local Union No. 581, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (herein, called Local 581), is a labororganization within the meaning of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The IssuesBasically, this casearisesoutof certain conduct ofEdward DeLap, Respondent's warehouse foreman.2On Friday, January 9, 1970, in the course of a meetingwith employees under his supervision, DeLap addressedsome remarks to Alex Moe, one of the employees, remarkswhich the General Counsel would have me find toconstitute a threat of reprisal for engaging in concertedactivities protected by Section 7 of the Act. Respondent, ontheother hand,arguesthat the remarks constituted,instead,a"tactfulrebuke"unrelated to any rightsguaranteed employees under the Act.On Monday, January 12, DeLap terminated Moe'semployment, assertedly for mistakes Moe had made. Thedischarge, the complaint alleges, resulted fromMoe'sexercise of Section 7 rights; the General Counsel arguesthat the assigned reason for the discharge was pretextualand that the real basis was Moe's conduct at the January 9meeting, conduct which was protected under the Act.Respondent defends on the ground that the reason givenMoe at the time of the discharge, unrelated to matterscovered by the Act, was the real reason for the discharge.The remaining issue concerns two occasions on whichevidence in this record, I find DeLap to have been, at all pertinent times, asupervisor for and an agent of Respondent189 NLRB No. 84 L.B HARTZ WHOLESALEDeLap spoke to employees wearing union buttons TheGeneral Counsel urges, and Respondent denies, that hisremarks on these occasions constituted interrogationamounting to interference with, or restraint or coercion of,employees in the exercise of rights guaranteed them underSection 7.B.Chronologyof EventsAlex Moe became an employee of Respondent on August19, 1968 Having been hired by Edward DeLap, warehouseforeman, he went to work in the so-called bull gang, whichworked at and around the warehouse, receiving shipments,unloading incoming boxcars and trucks, and storingmerchandise received. On occasion, he was used as anorder picker-i.e., he pulled or called for specified itemsfrom their storage places upon customers' orders-but hisbasic job throughout his employment remained that of amember of the bull gang.3On several occasions early in his employment forRespondent,Moe had been "spoken to" by DeLap formal mg mistakes in checking incoming shipments; he wastold that he would have to pay more attention to hiscounting of merchandise received. Thereafter, the onlysuch criticisms he received-other than those surroundinghis discharge-had to do with his occasional duties as anorder picker; DeLap would reject any excuses given andwould tell Moe to be more careful in the future.On the credited testimony, I find that, on more than oneoccasion during Moe's employment, DeLap or his assistant,Ranum, spoke to Moe about his habit of talking excessivelyto fellow employees while he or they were working. I find,on the other hand, that Respondent's policy in this respectwas spotty; on many other occasions, lengthy during- butunrelated-to-work conversations, including or not includ-ingMoe,were tolerated; and that DeLap himselfparticipated in such conversations.Upon Moe's return from a 1-week vacation taken inSeptember of 1969, he had a discussion with DeLap, arisingout of his unhappiness at having to work overtime withoutnoticeAmong other things, he complained about Respon-dent's practice of working long hours early in the week,followed by short hours late in the week in order to avoidthe payment of overtime. In the course of the conversation,he referred to an individual working at another plant who(he said) was receiving a substantially better wage than thatpaid by Respondent. They discussed the work thatindividual was performing and whether the higher wagewas or was not occasioned by the type of work. One wordled to another until DeLap, implying that Moe was not anentirely satisfactory employee, said that he also appeared tobaa dissatisfiedemployee, and he suggested that Moe mightbe happier elsewhere; more to the point, he commentedthatMoe was free to leave whenever he wanted to. Moeretorted that this was exactly his intentionWhen DeLap3Itwas customary, as one gained experience on the bull gang, that hebe used more and more frequently as an order picker, perhaps he mightbecome a full-time order picker At least once during his tenure, Moe wasasked if he desired to make the full-time switch, but, in part because itwould call for a change in his working hours and a consequent disruptionof his and his wife's carpool arrangements, he rejected the offer4The findings as to this conversation are based upon those parts of the565asked if he had a date in mind, Moe said he did not, butthat he would "guarantee" this: he would be out by spring.Before the conversation ended, DeLap said Moe had beenan "agitator" since he came to work for Respondent.4As time passed, Moe became one of a group of 8 or 10 ofRespondent's employees who, at their coffee or dinnerbreaks, engaged in discussions of their working conditions.These discussions, 20 to 25 in number, extended over anindefinite period late in the year 1969.Meanwhile, on November 22, a truckload of flour wasdelivered to Respondent by a supplier, Faith Flour. Moe,who received the load reported that it consisted of 150 bagsof deluxe and 12 bags of unbleached flour,in agreementwith the delivery invoice. Shortly thereafter, the supplier,stating that it hadmade a mistake in itsdelivery invoice,claimed that 20, not 12, bags of unbleached flour had beendelivered; and the difference became a point of controversybetween Respondent and Faith Flour.On Friday, December 26, Moe and others were assignedto unload a boxcar which had come from the Quaker OatsCompany. The method of operationwas asfollows: (1) Themerchandise was to be forklifted directly from the car to apoint about 25 feet away, there, if necessary (2) to berestacked or repiled, and, finally (3) both restacked andunrestacked goods were to be taken to storage points in thewarehouse.Moe's assignment was to count the merchan-dise before it was carried away for final storage and torecord the count on a "receiving sheet."Before long, Moe ran into trouble. Whereas, in normalunloading operations, one forklift operator would bring thegoods from the car to the reloading point and one or, at themost, two others would carry them from that point to theirrespective storage spaces, today one man unloaded the caritselfbut three or four operators were assigned to workbetween the pile and the storage bins.5 Moreover, whilemost incoming boxcars carried "manifests" listing theircontents, no manifest accompanied the Quaker Oats car.Because of the firstcircumstance,Moe was hard pressed tokeep up with the operators hauling away the cartons;because of the second, he had noimmediatewarning signalifand when he may have miscounted. He soon becameaware that he must be making some errors, because of thefact that he was encountering a highly unusual number of"odd" counts-i.e., 25, 28, 39, and 90 cartons of a givenvariety and size-not usually found in shipments received.At or about this point, Moe told DeLap that there wouldundoubtedly be mistakes because there was no manifestaccompanying the car, to which thelatterreplied, "Well, wecan't help it. Just keep looking for it; maybe it will showup."6 Later, as quittingtimeapproached, Moe requestedand received help from a fellow employee, but thejob wasnot finished that day. On Monday morning, when it wascompleted, Moe turned in the receiving sheet, at the sametime telling DeLap that the count was going to be "mixedtestimony of Moe and DeLap which are (I) mutually corroborative or (2)uncontradicted5Because itwas the day after Christmas, work in thewarehouse wasslack, therefore,extra men were assignedto the QuakerOats unloading6 In so finding, 1 creditMoe as againstDeLap's denial that Moementioned either thepossibilityof mistake or the absence of a manifestMy appraisal of DeLap asa witness appearsherembelow 566DECISIONS OFNATIONALLABOR RELATIONS BOARDup." DeLap's response was to the effect that it could not behelped.?On or about Friday, January 2, 1970-the invoice havingbeen received from Quaker Oats-the receiving officebecame aware of discrepancies in the count of themerchandise received. Donald Conely, then general officeclerk and the person responsible for reconciling invoiceswith receiving reports, went into the warehouse to tracedown the goods received in this shipment. In the coursethereof, he mentioned to Moe that there appeared to besome discrepancies;Moe said he realized this, and heexplained that nomanifesthad accompanied theshipment.8With the help of one of the warehousemen,Conely completed his recheck in about 30 minutes, therebyverifying that the figures in the invoice were correct andthat, in the receiving report, 7 of the 26 figures inserted byMoe were erroneous. Conely reported this to his superior,but no mention of the fact was made to Moe at this time.On or about January 5, DeLap learned that, in itscontroversy with Faith Flour over the number of bags ofunbleached flour delivered 45 days earlier-seesupra-Respondent was in the wrong. James Asp, a forkliftoperator, reported to DeLap that he had run across eightbags previously unnoticed. Thereupon, DeLap realized thatMoe's count had been an incorrect one. He did not,however, mention the incident to Moe at this time.Meanwhile, the discussions among the 8 or 10 employees,referred to earlier, continued.As a result of thesediscussions,Moe, during the week beginning January 5,sought to establish contact with a Teamsters representative.On the 7th, he did reach Arvin Kvasager, Local 58l'sbusiness agent, and he asked what was required to bring ina union. Kvasager instructed him that the first step was toprobe the extent of the employees' interest in unionizing.Thereafter, the group of seven or eight sought out othersamong Respondent's employees, seeking to identify howmany, and who, desired union representation.During the same period-i.e., the week ending January9-the group of employees with whom Moe was meeting atwork breaks gave some consideration to the wage they feltRespondent should be paying. (At that time warehousemenwere receiving $2.60 per hour, and forklift operators got$2 70). They determined between them that the "proper"wage should be $3.00. 1 find that the particular occasionfor these discussions and for this determination was theemployees' knowledge that, at or near the beginning ofeach calendar year, Respondent was accustomed to makeadjustments in the wages of its employees.Just before the coffeebreak on Friday, January 9, DeLapcalled together 20 to 35 employees under his supervisionwho were available. He announced that Respondent wasconsidering improving its working conditions; first, howev-er, he wanted to discuss the proposals with the employees.For one thing, he said, a 6- to 8-percent wage increase wasbeing contemplated; in addition, he mentioned thepossibility of extending the right to accumulate sick leave,7Based on Moe's credited testimony8This finding is based on the credited testimony of Moe andConely,although the latter did not remember whether the manifest was mentioned9My findings as to this meeting,particularly as to DeLap's remark toan increase in vacationbenefits,and the institution of aretirement plan. He invitedcomment.Moe spoke up. Figuring the contemplated raise toamount to 15 or 20 cents, he said he did not believe that thiswas enough for a man with a family to live on. Others spokeup in a like vein-perhaps five or six in number. When Moestarted to make a second contribution, a comment to theeffect that $3 per hour seemed to be an appropriate wage,DeLap stopped him. "Look, Moe, let some of the otherstalk.You and I have an understanding." Thereafter, Moeremainedsilent.Finally, saying that he would convey the employees'sentimentstoMr. Hartz (Respondent's president), DeLapasked for a show of hands from those who were satisfied.Two or three raised their hands. In response to a call for thenegative, all the rest raised their hands. On this note, themeeting ended.9(Subsequently,Respondent put into effect the wageincrease which DeLap had announced to the employees.)On Monday, January 12, at or about quitting time,DeLap asked Moe to stay-he wanted to talk to him. Hethen proceeded to terminate Moe's employment. "You'vebeen making too many mistakes and we have to let you go."Asked for specifics, he pointed to the unloading of the carfrom Quaker Oats-"There were seven mistakes on it, andthat's too many fora manof your expenence"-and he alsoalluded to the Faith Flour unloading job-the first Moewas aware of any miscount on thatjob. Moe did not arguethe merits of the discharge. He merely asked for the statedreason for purposes of unemployment compensationbenefits; told it was "incompetence," he left.Afterhisdischarge,Moe maintained contact withemployees of RespondentAmong other things, heattended meetings of employees called by Local 581 onJanuary 13 and 26; and he gave some of them unionliterature and union buttons.Late in January, employees Oliver Haugen and EdwardVandestreek wore union buttons at work,i° and DeLapspoke to each of them about this.He approached Haugen, asking what the button was.When Haugen told him (that it was "for the union"), heasked if Haugen "had joined." When Haugen said "Notnecessarily,"DeLap asked why, then, he was wearing thebutton. Haugen said "we" were merely trying to bring in aunion. Thereupon, DeLap "sort of chewed out" Haugenand another employee-a forklift operator otherwiseunidentified-for "passing information about a union"during working hours; warning them against a repetition,he told them to confine such activities to coffee or lunchbreaks.DeLap's conversation with Vanderstreek was in a similarvein.DeLap asked why Vanderstreek was wearing thebutton, and Vanderstreek answered that he was wearing itbecause he felt like doing so. DeLap then asked ifVanderstreek had joined the Union, and Vanderstreek saidhe had not. This ended the conversation.Subsequently-on March 3-Local 581 filed a represent-Moe, are based primarily upon the substance of the testimonyof witnessesother than Moe and DeLap10Haugen also passed out buttons L.B HARTZ WHOLESALEation petition with the Board's Regional 18 office, seekingcertification as bargaining representative of Respondent'snonsupervisorywarehousemen truckdnvers,mechanics,and helpers. Thereafter, the parties, including Respondent,consented to the holding of an election among theemployees in this bargaining unit to determine their desires,an election which, at the time of the instant hearing, hadnot yet been held.CDiscussions-ConclusionsIhave carefully considered the applicability of the Act tothe conduct complained of. In so doing, I have examinedeach incident (such as I have found it to be) separately andcollectively, and in the light of the total picture. Upon suchconsideration and examination-although the matter is notfree of doubt-I am not persuaded that the GeneralCounsel has made out a case.At the January 9 meeting at which DeLap discussed theimprovement of working conditions with his employees,ilMoe, if not the formal spokesman for the employees, didcontribute more than an equal share of the comments. Ihave no doubt that-as contended by the GeneralCounsel-his activities there were protected. But, I amconvinced,DeLap's "squelch" neither was motivated bynor had the effect of inhibiting employee rights guaranteedby the Act. In my opinion, he was only reminding Moe that,in view of their conversation several months earlier, Moe'sstake in Respondent's future working conditions wassomething less than that of others; he was, in fact, inviting(and getting) the opinion of others. I read no threat into hiswords, and (I find) neither did the other employees.The discharge itself is a closer matter.Del.ap testified that he made up his mind to dischargeMoe after being informed by Arthur Christensen, a buyerand supervisor for Respondent, of Moe's errors in theQuaker Oats shipment. His testimony in this respect isconfused and confusing. Depending on which parts of histestimony are to be credited, he received this information atone or another time between January 5 and January 9 justbefore his meeting with the employees, and upon the basisthereof,"thought about" dischargingMoe at one oranother time from January 5 untilafterthemeeting ofJanuary 9; and (contrary to the testimony of anotherwitnesspresentedbyRespondent) he discussed thecontemplated move with members of top management atone or another point prior to its effectuation. I do notregard DeLap as a reliable witness, and I do not accept,without express or implicit corroboration, his explanationof the discharge.I find, on the credited testimony, that Christensen (whowas Conely's supervisor's supervisor) did tell DeLap ofMoe's mistakes on the Quaker Oats job on or aboutJanuary9, beforethe employee meeting, and that DeLapdecided to discharge Moe on January12, afterthe meetingwas held.The question is.Was Moe discharged for the reasongiven--his errors on the Quaker Oats job following closely11The General Counsel makes no charge that the occasion was relatedto any union or other concerted activities As earlier indicated, this was thetime of the year at which Respondent normally announced improvements12Testimony introduced by the General Counsel as to the terminations567upon the discovery of his miscount in the Faith Flourshipment-or for some otherreason?Certainly, the function of a counter for Respondent is tocount, and he fails to fulfill his responsibility if be blindlyfollows amanifestor delivery invoice or if he makes errorsfor whatever reason. On the other hand, there is evidencehere, and I find, that counting errors occurred frequentlyamong Respondent's employees, without disciplinaryaction.12 To be sure, the Quaker Oats receiving report (Ifind) contained a substantial number of errors; yet, Conely,who, in the past, would usually inform DeLap of "reallybig" errors, did not inform DeLap of this incident.Finally, the timing of events (as I have found them) criesfor explanation. DeLap learned of Moe's errors before theemployee meeting; yet, at themeeting,he merely alluded tohisandMoe's "understanding" (as toMoe's futuredeparture). At that meeting, DeLap, in effect, said Moe wastalking too much; then, after the meeting, DeLap undercircumstances as to which his testimony is confusing, to saythe least decided to effectuate a discharge. Respondent'sexplanation of the discharge smacks of the implausible.Ifind and conclude that the assigned reason for thedischarge was not thewholereason; and, to the extent it isurged, as the whole reason, I find it to be a pretext.But this finding and conclusion are not dispositive of thematter. It is the General Counsel's burden to show, by apreponderance of the evidence, that the real reason for thedischarge, or one of the contributing factors, was theexercise by Moe of rights protected by the Act. I find thathe has not sustained this burden. For, on this record, I amconvinced and I find that, to the extent that the reason forthe discharge put forth by Respondent was pretextual, itwas a cloak for a reason not proscribed by the Act. Ibelieve, and find, that one of the factors upon which DeLapbased his action was the fact that Moe had announced hisintention to quit voluntarily by spring. At the time hereceived the "ultimatum," DeLap had taken no action, buthe had not forgotten it; now, triggered by the recentacquisition of knowledge of a number of pieces of sloppywork by Moe, I find that he determined to accelerate Moe'sdeparture.(Having failed so to state, he was-Ifind-reluctant to raise the issue at a later stage. This, Ifind,accounts for the "confusion" in his testimony.)Therefore, I find and conclude that, to the extent Moe'scounting errors may not have been the sole reason for hisdischarge, the desire to get rid of an employee who wouldbe leaving soon at any rate was part of the basis for theaction.And, since the Act does not provide an employee withprotection from discharge for either of these reasons (or forany combination thereof), I shall recommend dismissal ofthis allegation of the complaint.Now, we come to DeLap's questioning of employeesHaugen and Vanderstreek as to their wearing of unionbuttons. Although I might accept DeLap's explanation astowhy he asked one of the employees about thebutton-that, without hisglasses,he did not realize theof newly hired employees (for unspecifiedreasons)and with respect to a2-week notice given an employeeformakingtoomany errors (in asituation otherwiseunannotated) does not, in my opinion, carry probativeweight either way I do not rely upon it 568DECISIONS OF NATIONAL LABORRELATIONS BOARDnature of the button-I cannot accept it for two suchincidents, and it does not explain his pursuit of the subject("Have you joined a union? If not, why are you wearing thebutton?") and his related warning to one of the employees("Confine your union activities to non-work times"). Myconclusion is that DeLap and employees under him workedso closely together that their conversations covered topicswith respect to which a supervisor would usually act atarm's length DeLap and his employees frequently spoke toeach other as man to man, not as supervisor to subordinate.In context-including the absence of independent evidenceof union animus 13 -I am unable to perceive the existenceof coercion which is intended to inhibit or which tends toinhibit employees in their exercise of rights guaranteed bythe Act13The sole testimony as to DeLap's attitude about unions-testimonyfurnished by a witness for the General Counsel-was to the effect thatUponthe foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local581 is a labor organization within the meaningof Section2(5) of the Act.3.Respondenthas engaged in no unfairlabor practicesas alleged in the complaint.RECOMMENDED ORDERIrecommend that the complaint be dismissed in itsentirety.DeLap had once said, "If you [employees] went union, it would make myjob a lot easier "